

Exhibit 10.3


WARRANT EXERCISE AND DEBT EQUITIZATION AGREEMENT
This Warrant Exercise and Debt Equitization Agreement (this “Agreement”) is
dated as of January 31, 2020 (the “Effective Date”), between Amyris, Inc., a
Delaware corporation (the “Company”) and the undersigned investor (the
“Holder”).
WHEREAS, (i) on each of July 29, 2015, February 12, 2016, April 16, 2019, April
26, 2019, May 14, 2019, August 14, 2019, August 28, 2019, October 11, 2019 and
November 27, 2019, the Company issued to the Holder certain common stock
purchase warrants (as such common stock purchase warrants have been amended or
otherwise modified prior to the date hereof, the “Warrants”), which Warrants are
currently exercisable (at the exercise prices set forth on Exhibit A) for an
aggregate of 19,287,780 shares (the “Warrant Shares”) of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”), at a weighted average
exercise price of approximately $2.84 per share and with an aggregate exercise
price of $54,767,092.12, (ii) on each of April 8, 2019, June 11, 2019, July 10,
2019, July 26, 2019 and August 28, 2019, the Company and the Holder entered into
certain Credit Agreements (the “Prior Credit Agreements”), pursuant to which the
Holder made unsecured loans to the Company in an aggregate principal amount of
$51,500,000, of which amount $32,500,000 in principal (the “Prior Credit
Agreement Rollover Amount”) was added and made subject to the LSA (as defined
below) and the related principal indebtedness under the applicable Prior Credit
Agreement cancelled, and (iii) the Amended and Restated Loan and Security
Agreement, dated October 28, 2019 (the “LSA”), by and among the Company, certain
of the Company’s subsidiaries and the Holder, under which there is currently
outstanding $91,041,000 in principal amount of secured indebtedness of the
Company, including the Prior Credit Agreement Rollover Amount.
WHEREAS, as partial consideration for, and as a condition to, the Holder's
agreement to exercise certain of the Warrants on the terms set forth in this
Agreement, the Company and the Holder entered into certain Warrant Amendment
Agreements to modify the exercise price of certain of the Warrants as reflected
on Exhibit A.
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Holder has agreed to (i) exercise certain of the Warrants, or portions thereof,
in accordance with the terms of such Warrants and (ii) pay the exercise price
thereof through the cancellation of amounts owing by the Company to the Holder
under the Prior Credit Agreements and/or the LSA, as further set forth herein.


WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company and the Holder have agreed that the Company shall repay portions of
amounts owed by the Company to the Holder under the Prior Credit Agreements
and/or the LSA through the issuance of shares of Common Stock (the “New Shares”
and, together with the Warrant Shares, the “Issued Shares”) and Rights to
purchase Common Stock at a purchase price of $2.87 per share (the “Rights”).


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Holder agree as
follows:





--------------------------------------------------------------------------------




1.Exercise of Warrants; Purchase of New Shares; Cancellation of Indebtedness.
(a)    Exercise of Warrants. On the date hereof, the Holder shall duly execute
and deliver to the Company irrevocable Notices of Exercise with respect to
certain of the Warrants, or portions thereof, as set forth on Exhibit A (such
Warrants or portions thereof, the “Exercised Warrants”), in the form attached to
the applicable Warrant (the “Notices of Exercise”), which Notices of Exercise
shall indicate that the Holder is exercising the applicable Warrant, or portion
thereof, for cash (such aggregate cash exercise price, the “Exercise Price”).
(b)    Issuance of New Shares. On the date hereof, the Holder agrees to purchase
the number of New Shares and Rights as set forth on Exhibit A, for the purchase
price set forth on Exhibit A (such aggregate purchase price, the “Purchase
Price”)
(c)    Cancellation of Indebtedness. The Holder and the Company agree that (i)
the Exercise Price to be paid by the Holder upon exercise of the Exercised
Warrants and (ii) the Purchase Price to be paid by the Holder for the New Shares
and Rights shall be satisfied through the cancellation of an equal amount of
outstanding indebtedness (including, without limitation, principal, accrued
interest thereon, late fees and other fees) owing by the Company to the Holder
under the Prior Credit Agreements and/or the LSA (the “Cancelled Debt”), as set
forth on Exhibit B. The Holder and the Company further agree that,
notwithstanding anything to the contrary contained in the Prior Credit
Agreements or the LSA, as applicable, or any promissory notes relating thereto,
there shall be no charges or fees payable by the Company as a result of the
cancellation of the Cancelled Debt pursuant to this Agreement, including without
limitation any prepayment or similar charges or fees.
(d)    Delivery of Issued Shares. No later than the second (2nd) business day
after the date hereof, the Company shall cause the Issued Shares to be delivered
to the Holder (or its designee) in accordance with the delivery instructions set
forth in the applicable Notice of Exercise .
(e)    Return of Certificates and Instruments. As promptly as practicable after
the date hereof, the Holder shall return to the Company (i) the certificates
evidencing the Exercised Warrants (or a lost warrant affidavit in form and
substance satisfactory to the Company), solely if such Warrant is exercised in
full pursuant to the applicable Notice of Exercise, and (ii) any promissory
notes or similar instruments evidencing the indebtedness set forth on Exhibit B
(or a lost note affidavit in form and substance satisfactory to the Company),
solely to the extent that any indebtedness under such promissory note or similar
instrument is cancelled in full and thus constitutes Cancelled Debt pursuant to
Section 1(b).
2.    Registration Rights.
(a)    Within 30 calendar days of the date hereof, the Company shall file with
the Commission a registration statement on Form S-1 or Form S-3, as applicable
(a “Registration Statement”) providing for the resale by the Holder of the New
Shares and shares of Common Stock issuable upon exercise of the Rights (the
“Right Shares” and, together with the New Shares, the “Registrable Securities”).
The Company shall use commercially reasonable efforts to (i) cause the
Registration Statement to become effective within 120 days following the date
hereof and (ii)


2



--------------------------------------------------------------------------------




keep the Registration Statement effective at all times until (x) the Purchaser
does not beneficially own any Registrable Securities or (y) the Registrable
Securities may be resold by the Purchaser under Rule 144 of the Securities Act
without volume limitations.
3.    Miscellaneous.
(a)    Further Assurances. Each party hereto shall promptly execute and deliver
such further agreements and instruments, and take such further actions, as the
other party may reasonably request in order to carry out the purpose and intent
of this Agreement.
(b)    Governing Law; Jurisdiction; Jury Trial. This Agreement shall be governed
by and construed and enforced in accordance with, and all questions concerning
the construction, validity, interpretation and performance of this Agreement
shall be governed by, the internal laws of the State of California, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of California or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of California.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to the Company at the address for such notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in The City
and County of San Francisco for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
(c)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
(d)    Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the parties hereto and the respective successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.
(e)    Complete Agreement. This Agreement represents the entire agreement and
understandings between the parties concerning the transactions and the other
matters described herein and supersedes and replaces any and all prior
agreements and understandings solely withrespect to the subject matter hereof.
Except as expressly set forth herein, nothing herein shall


3



--------------------------------------------------------------------------------




amend, modify or waive any term or condition of the Warrants, the Prior Credit
Agreements or the LSA.
(f)    Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon delivery, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one business day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail addresses for
such communications shall be as set forth below or to such other address,
facsimile number and/or e-mail address and/or to the attention of such other
person as the recipient party has specified by written notice given to each
other party five (5) days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine or e-mail containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
If to the Company:
AMYRIS, INC.
[________]
Attention: [________]
Facsimile: [________]
Email: [________]
If to the Holder:
FORIS VENTURES, LLC
[________]
Attention: [________]
Email: [________]


Copy to:


GOODWIN PROCTER LLP
Attention: [________]
[________] 28th Floor
[________]
Email: [________]


(g)    Amendments and Waivers. Any term of this Agreement may be amended


4



--------------------------------------------------------------------------------




and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Holder.
(h)    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).
(i)    Interpretation. Unless the context of this Agreement clearly requires
otherwise, (i) references to the plural include the singular, the singular the
plural, the part the whole, (ii) references to any gender include all genders,
(iii) “including” has the inclusive meaning frequently identified with the
phrase “but not limited to” and (iv) references to “hereunder” or “herein”
relate to this Agreement.
(j)    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.
(k)    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
[signature page follows]




5



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.


COMPANY:


AMYRIS, INC.




By: /s/ Kathleen Valiasek    
Name: Kathleen Valiasek
Title: Chief Business Officer









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.


HOLDER:

FORIS VENTURES, LLC




By: /s/ Barbara S. Hager    
Name: Barbara S. Hager
Title: Manager    






